NOTE: This disposition is nonprecedential.

     United States Court of Appeals for the Federal Circuit
                                                             Corrected: November 15, 2007

                                          2007-1306

               MUSGRAVE PENCIL CO., INC., GENERAL PENCIL CO., INC.,
                      SANFORD, L.P., and ROSE MOON, INC.,

                                                      Plaintiffs-Appellants,

                                              v.

                                       UNITED STATES,

                                                      Defendant-Appellee,

                                             and

                  THREE STAR STATIONERY INDUSTRY CO., LTD.,
        ORIENT INTERNATIONAL HOLDING SHANGHAI FOREIGN TRADE CORP.,
                       and CHINA FIRST PENCIL CO., LTD.,

                                                      Defendants,

                                             and

                    SHANDONG RONGXIN IMPORT & EXPORT CO., LTD.,

                                                      Defendant.

       George W. Thompson, Neville Peterson LLP, of Washington, DC, argued for plaintiffs-
appellants. Of counsel was Casey K. Richter.

       Loren Misha Preheim, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for defendant-appellee, United States.
Of counsel on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Patricia M. McCarthy, Assistant Director. Of counsel on the brief were Michele D.
Lynch, Senior Counsel, and Ahran Kang, Attorney, Office of Chief Counsel for Import
Administration, United States Department of Commerce, of Washington, DC. Of counsel was
Elizabeth Thomas. Attorney, Commercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC.

Appealed from: United States Court of International Trade

Senior Judge Thomas J. Aquilino, Jr.
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-1306


          MUSGRAVE PENCIL CO., INC., GENERAL PENCIL CO., INC.,
                SANFORD, L.P., AND ROSE MOON, INC.,

                                                    Plaintiffs-Appellants,

                                         v.

                                 UNITED STATES,

                                                    Defendant-Appellee,

                                        and

              THREE STAR STATIONERY INDUSTRY CO., LTD.,
    ORIENT INTERNATIONAL HOLDING SHANGHAI FOREIGN TRADE CORP.,
                   And CHINA FIRST PENCIL CO., LTD.,

                                                    Defendants,

                                        and

             SHANDONG RONGXIN IMPORT & EXPORT CO., LTD.,

                                                     Defendant.




                                  Judgment


ON APPEAL from the       United States Court of International Trade

in CASE NO(S).           05-00491
This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, RADER, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                        ENTERED BY ORDER OF THE COURT




DATED: November 7, 2007                 /s/ Jan Horbaly
                                        Jan Horbaly, Clerk




2007-1306